              Case 2:20-cv-01119-BJR Document 12 Filed 07/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   STATE OF WASHINGTON,                                    NO. 2:20-cv-01119-MLP
 9                        Plaintiff,                         DECLARATION OF
                                                             PAUL M. CRISALLI IN SUPPORT
10      v.                                                   OF MOTION FOR PRELIMINARY
                                                             INJUNCTION
11   BETSY DeVOS, in her official capacity as
     Secretary of the United States Department of
12   Education; and the UNITED STATES
     DEPARTMENT OF EDUCATION, a federal
13   agency,
14                        Defendants.
15

16            I, PAUL M. CRISALLI, hereby declare as follows:
17            1.    I am over the age of 18, competent to testify as to the matters herein, and make
18   this declaration based on my personal knowledge. I am currently employed as an Assistant
19   Attorney General with the Complex Litigation Division of the Washington State Attorney
20   General’s Office. I am one of the attorneys assigned to represent the Plaintiff in this matter.
21            2.    Attached hereto as Exhibit 1 is a true and correct copy of the State of Washington
22   Office    of   the    Governor,    Proclamation    by    the   Governor    20-05,    available    at
23   https://www.Governor.wa.gov/sites/default/files/proclamations/20-
24   05%20Coronavirus%20%28final%29.pdf (last visited July 22, 2020).
25            3.    Attached hereto as Exhibit 2 is a true and correct copy of State of Washington
26   Office of the Governor, Proclamation by the Governor 20-09.1 (closing schools), available at


       DECLARATION OF PAUL M. CRISALLI                  1                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       NO. 2:20-CV-01119                                                       800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                 Case 2:20-cv-01119-BJR Document 12 Filed 07/23/20 Page 2 of 3




 1   https://www.governor.wa.gov/sites/default/files/proclamations/20-09.1%20-%20COVID-
 2   19%20School%20Closure%20Extension%20%28tmp%29.pdf 9 (last visited July 22, 2020).
 3            4.       Attached hereto as Exhibit 3 is a true and correct copy of an article authored by
 4   Drew Mikkelsen, No school for Washington students, but districts are giving out free meals,
 5   KING5         NEWS       (5:43     PM      PDT,      March      16,       2020),        available     at
 6   https://www.king5.com/article/news/local/no-school-for-washington-students-but-districts-are-
 7   giving-out-free-meals/281-d90d37a3-b151-4494-9d6e-8a45da0aa970.
 8            5.       Attached hereto as Exhibit 4 is a true and correct copy of an article authored by
 9   Gene Balk, More than 1 in 5 Seattle students are enrolled in private schools, among the highest
10   in    the     nation,   Seattle   Times   (6:00   AM     PDT,   July    13,    2020),     available   at
11   https://www.seattletimes.com/seattle-news/data/more-than-1-in-5-seattle-students-are-enrolled-
12   in-private-schools-among-highest-in-nation/ (last accessed July 22, 2020).
13            6.       Attached hereto as Exhibit 5 is a true and correct copy of U.S. Department of
14   Education, Title I, Part A of the Elementary and Secondary Education Act of 1965, as Amended
15   by the Every Student Succeeds Act: Providing Equitable Services to Eligible Private Schools
16   Children, Teachers, and Families Updated Non-Regulatory Guidance (October 7, 2019),
17   available at https://www2.ed.gov/about/inits/ed/non-public-education/files/equitable-services-
18   guidance-100419.pdf (last accessed July 23, 2020).
19            I declare under penalty of perjury under the laws of the State of Washington and the
20   United States that the foregoing is true and correct.
21            DATED this 23rd day of July 2020, at Seattle, Washington
22
                                                       /s/ Paul M. Crisalli
23                                                     PAUL M. CRISALLI, WSBA No. 40681
                                                       Assistant Attorney General
24

25

26



          DECLARATION OF PAUL M. CRISALLI                 2                 ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
          NO. 2:20-CV-01119                                                       800 5th Avenue, Suite 2000
                                                                                   Seattle, WA 98104-3188
                                                                                        (206) 464-7744
         Case 2:20-cv-01119-BJR Document 12 Filed 07/23/20 Page 3 of 3




 1                             DECLARATION OF SERVICE
 2       I declare that I caused a copy of the foregoing document to be served by:
 3       Hand-delivered:
 4
                U.S. Attorney’s Office
 5              700 Stewart Street, Suite 5220
                Seattle, WA 98101
 6
         FedEx Overnight:
 7
                Betsy DeVos
 8
                Secretary of U.S. Department of Education
 9              U.S. Department of Education
                Department of Education Building
10              400 Maryland Avenue SW
                Washington, DC 20202-1475
11

12              U.S. Department of Education
                Department of Education Building
13              400 Maryland Avenue SW
                Washington, DC 20202-1475
14
         DATED this 23rd day of July 2020, at Seattle, Washington.
15

16                                            /s/ Paul M Crisalli
                                              PAUL M. CRISALLI, WSBA No. 40681
17                                            Assistant Attorney General

18

19

20

21

22

23

24

25

26



     DECLARATION OF PAUL M. CRISALLI               3               ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     NO. 2:20-CV-01119                                                   800 5th Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
                                                                               (206) 464-7744
